         Case 1:20-cv-02405-EGS Document 63-2 Filed 11/01/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA


 Vote Forward, et al.

 Plaintiffs,

 v.                                                          Case No. 20-cv-2405

 DeJoy, et al.

 Defendants


                                       [PROPOSED] ORDER

1.      Forthwith and no later than 7:00 p.m. today, the Postal Service shall redistribute to all
        Division Directors and Plant Managers the “Extraordinary Measures – Return Ballot Mail
        Processing Policy,” dated October 28, 2020, which provided specific guidance in
        administering and managing Mail Processing for the last week of the 2020 Election.

        a.       When recirculating the policy, the Postal Service will indicate that it is doing so to
                 reiterate that all processing facilities must abide by the requirements of that policy
                 to expedite the treatment of ballots, and that it is recirculating this policy at the
                 instruction of a federal district court.
        b.       The Postal Service will also reinforce its instruction that “special procedures must
                 be put in place to ensure we deliver every ballot possible by the cutoff time on
                 Election Day (except in Louisiana, where ballots should be delivered by Monday,
                 November 2 in Louisiana). This instruction applies even in “postmarking” states
                 that may allow for later delivery.”
        c.       The Postal Service will also reinforce that origin sites must use the Express Mail
                 Network to expedite ballots outside the local service area from now through
                 November 24.
        d.       The Postal Service will also reinforce that all ballots with a local destination must
                 be cleared and processed on the same day or no later than the next morning for
                 delivery to local offices from now through November 24.
        e.       The Postal Service will also reinforce that origin sites must apply a legible
                 postmark to every ballot reflecting the date the ballot was collected if it does not
                 already have one.
        f.       The Postal Service will also note that the chart attached to the policy has been
                 corrected and replaced by the “State Deadlines for Return Delivery of Mail
                 Ballots” chart attached to this Order as Exhibit 1.

2.      In addition to the daily “all clear” certification, Plant Managers are required to certify by
        10:00 a.m. local time on Monday, November 2, 2020 and Tuesday, November 3, that
        they have complied with the steps identified in paragraphs 1.c and 1.d above.
       Case 1:20-cv-02405-EGS Document 63-2 Filed 11/01/20 Page 2 of 2




3.    Defendants shall issue a targeted written and oral communication to all facilities
      processing mail for Minnesota, New Jersey, North Carolina, and Pennsylvania stating
      that the chart of state deadlines distributed on October 28 has been corrected and replaced
      with the document attached as Exhibit 1; reiterating the importance of processing all
      election ballots in these states by the deadline on Election Day; and reiterating that they
      should rely on the extended deadline only for ballots that come into their possession after
      Election Day.

4.    Postal Service management shall make all reasonable efforts to convey orally the
      requirements in paragraphs 1 and 2 of this Order to the relevant managerial and
      supervisory personnel in the following Districts as soon as practicable following the
      issuance of this order: Greater S. Carolina, Greensboro, Houston, Mid-Carolinas, Central
      Pennsylvania, Kentuckiana, Detroit, Greater Indiana, Northern New England,
      Colorado/Wyoming, Greater Michigan, Oklahoma, and Philadelphia Metropolitan.

5.    No later than 10:00 p.m. tonight, the Postal Service shall distribute to all local offices a
      written communication reiterating the following Postal Service policy: Every election
      ballot that is not sent to a processing facility must be postmarked or cancelled at the Post
      Office or local delivery unit, regardless of the postage payment method or indicia on the
      mailpieces. This includes any ballots that are stamped, metered, permitted, Business
      Reply Mail, Qualified Business Reply Mail, Courtesy Reply Mail, Postage Validation
      Imprinter (PVI) labeled postage, Self-Service Kiosk (SSK) labeled postage, and any other
      method of paying postage. Even short paid ballots and ballots without postage must be
      postmarked (postage collection will happen later).

6.    USPS shall continue to make all reasonable efforts to ensure retail facilities are
      complying with the October 20, 2020 Retail and Delivery Extraordinary Measures
      memorandum (ECF No. 51-1), including the provisions related to postmarking, and the
      October 30, 2020 Order of the Court, and that processing facilities and local offices are
      complying with this Order.



It is SO ORDERED this        day of , 2020.




                                                    _________________________________
                                                    The Honorable Emmet G. Sullivan
                                                    United States District Judge




                                               2
